DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment received on 23 August 2021 has been acknowledged and entered.  
Claims 1 and 18 have been amended.  
Claims 8-17 have been withdrawn.  
No new claims have been added.  
Claims 1-20 are currently pending. 

Response to Amendments and Arguments
Applicant's arguments filed 23 August 2021 with regard to the rejection of claims 1-7 and 18-20 under 35 U.S.C. § 101 have been fully considered but they are not persuasive. 
Applicant argues (in Remarks, page 13) that Representative Claims 1 and 18 Satisfy the Alice Test; and Claims 1 and 18 are patent eligible because, in addition to satisfying Step 1 of the Alice test, claims 1 and 18 satisfy Step 2A of the Alice test or alternatively because they satisfy Step 2B of the Alice test…Claims 1 and 18 are directed to computing systems, i.e., machines. Thus, claims 1 and 18 satisfy Step 1 of the Alice Test… (2) Claims 1 and 18 Satisfy Step 2A of the Alice Test Step 2A is a two pronged test…. (a) Claims 1 and 18 Have Meaningful Limitations; and the Office alleged that claims 1 and 18 “recite a method of organizing human activity,” and additionally “a mental process.” Office Action at 15. Taking this to be true only for the sake of argument, claims 1 and 18 clearly use the alleged abstract idea in a manner that “imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.”

Applicant argues (in Remarks, page 14) that as noted previously, one can conceive of countless ways to calculate a sum representing a value of an aircraft system component that do not involve the numerous and specific features of previously pending claims 1 and 18. See Applicant’s Response of March 26, 2021 at 14. In the present response, Applicant further amends claims 1 and 18 to specify that the data pertaining to the recited categories (i)-(vi) is “stored such that values corresponding to the categories are located in a first row of the self-referential table that is associated with the component.” Additionally, claims 1 and 18 now recite “receiving a request to search the self-referential table, the request identifying the component for analysis [and] updating the data stored as the self- referential table.” These added features make it even clearer that Applicant is not seeking to preempt others from using the other innumerable methods of calculating a sum representing a value of an aircraft system component and thus is clearly not attempting to preempt any alleged abstract idea. 
In response to Applicant’s arguments, the Examiner respectfully notes that preemption is not a standalone test for patent eligibility. Applicants’ attempt to show that the recited abstract idea is a very narrow and specific one is not persuasive.  A specific abstract idea is still an abstract idea and is not eligible for patent protection without significantly more recited in the claim.  Further, the absence of complete preemption does not guarantee the claim is eligible.  
Applicant argues (in Remarks, pages 14-15) that (b) Claims 1 and 18 Amount to an Improvement in a Technical Field…Claims 1 and 18 provide specific improvements in the technical field of computerized component valuation embodied by at least the following features: “receiving a request to search the self-referential table, the request identifying the component for analysis; updating the data stored as the self-referential table; [and] determining [results] via accessing the self-referential table.” The improvements to the technical field are explained in more detail in the Specification:
This self-referential structure may allow for fast consideration of one or more factors to determine used component value, may allow the table to be updated quickly, and may allow the table to be more quickly searched. This allows the computing system 100 to make decisions about whether to begin or cease efforts to retrieve or curate a particular component based on the most recent information.  Figure 4 also shows data stored in the form of a self-referential table, yielding similar advantages. The format of these data structures help the computing system 100 access, search, and update the data 115 in a manner that allows the computing system 100 to take advantage of system flexibility and up-to-date information.

Specification at ¶[0042] (emphasis added).
In response to Applicant’s argument, the Examiner respectfully disagrees and notes that Applicant’s use of the self-referential table for computerized component valuation appears to be “applying” instruction to use the self-referential table to implement the abstract idea of valuation of components.  Further, Applicant is not improving the processor or the self-referential table.  Therefore, the Examiner maintains the claims are patent ineligible.
Applicant argues (in Remarks, page 15) that (3) Claims 1 and 18 Satisfy Step 2B of the Alice Test… Step 2B “is often referred to as a search for an inventive concept.” MPEP § 2106.05(1). In this inquiry it is critical to consider the elements of a claim as a combination as well as individually…. Claims 1 and 18 Provide a Technical Solution to a Technical Problem … As discussed above, representative claims 1 and 18 do recite an improvement to the 
 	In response to Applicant’s arguments, the Examiner respectfully disagrees.  First, Applicant has not shown that component valuation, even done by computers, is a technical solution to a technical problem.  Secondly, Applicant has not established a clear nexus between the claim language and the improvement to technology.  For instance, the claims do not show how or why storing data in a self-referential table and accessing the self-referential table to perform the first “determining, ” “updating,” and the “storing” step improves the performance of the computing system.  Further, the judicial exception is not integrated into a practical application because the claim as a whole merely describes how to generally “apply’ the concept of storing, receiving, updating, determining, assigning, storing, calculating, and initiating in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea; and simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea.  Therefore, the Examiner asserts that, regarding the claims as currently amended, one of ordinary skill in the art would not recognize a system with improved functionality, but would clearly recognize a business solution to a business problem of determining the value of various aircraft components and/or determining whether to spend resources retrieving aircraft components from retired aircraft and curating them.
  
	
Applicant argues (in Remarks, pages 15-16) that The Alice Test was Improperly Applied by the Office; and with regard to Step 2A of the Alice test and referring to independent claims 1 and 18, the Office alleged that: “preemption is not a standalone test for patent eligibility; and the absence of complete preemption does not guarantee the claim is eligible.” Office Action at 3. However, [s]everal Federal Circuit decisions ... have noted the absence of preemption when finding claims eligible under the Alice/Mayo test.” MPEP § 2106.04(1). As such, lack of preemption is a factor that must be considered and that can support a finding of eligibility. However, there is no evidence of record that the Office has actually considered preemption as a factor, instead of merely dismissing the inquiry as not solely determinative of subject matter eligibility. 
In response to Applicant’s argument, the Examiner respectfully notes that the Federal Circuit has held that the Alice test itself addresses any issues concerning preemption. See Ariosa ("questions on preemption are inherent in and resolved by the § 101 analysis" of the Alice test). It is further noted that “where a patent's claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, preemption concerns are fully addressed and made moot. 
Applicant argues (in Remarks, page 23) that regarding the Rejoinder, claim 8 recites the allowable features of claims and 18.  For at least this reason, Applicant requests the claims 8-17  be rejoined.
In response to Applicant’s argument, the Examiner respectfully disagrees.  According to MPEP, 821.04, Rejoined claims must be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  
Further, MPEP, 821.04, states “The provisions of MPEP § 706.07 govern the propriety of making an Office action final in rejoinder situations. If rejoinder occurs after the first Office action on the merits, and if any of the rejoined claims are unpatentable, e.g., if a rejection under 35 then the next Office action may be made final where the new ground of rejection was necessitated by applicant’s amendment (or based on information submitted in an IDS filed during the time period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p)). See MPEP § 706.07(a).  Therefore, claims 8-17 remain withdrawn until claims 1-7 and 18-20 overcome the rejection under 35 U.S.C. 101. 

Claim Rejections – 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1
Claims 1-7 and 18-20 are directed to a computing system (i.e., a machine).  Therefore, claims 1-7 and 18-20 all fall within the one of the four statutory categories of invention.

Step 2A Prong 1
Independent claim 1 substantially recites storing data stored as a self-referential table, the data pertaining to categories comprising (i) whether a component is described in an illustrated parts catalog, (ii) a reorder lead time for the component, (iii) a component class to which the component belongs, wherein the component class pertains to how difficult the component is to repair, (iv) a price of the component, (v) whether repairing or replacing the component requires taking an aircraft out of service, and (vi) predetermined relationships between potential results and numerical values, the data being stored such that values receiving a request to search the self-referential table, the request identifying the component for analysis; updating the data stored as the self-referential table; and identifying the component for analysis; determining, by accessing the self-referential table, (i) whether the component is described in the illustrated parts catalog, (ii) the reorder lead time for the component, (iii) the component class to which the component belongs, (iv) the price of the component or that the price is unavailable, and (v) whether repairing or replacing the component requires taking an aircraft out of service; based on (a) results of the determining and (b) the predefined relationships stored as the self-referential table, assigning numerical ratings respectively pertaining to (i) whether the component is described in the illustrated parts catalog, (ii) the reorder lead time for the component, (iii) the component class to which the component belongs, (iv) the price of the component, and (v) whether repairing or replacing the component requires taking an aircraft out of service; storing each numerical rating of the numerical ratings in a cell of the self- referential table, the cell being located in a first row of the self-referential table that is associated with the component and located in a column that is defined by information stored in a second row of the self-referential table; calculating a sum of the assigned ratings; and based on determining that the sum exceeds a threshold value, initiating a process to retrieve or curate one or more instances of the component.  
 	Independent claim 18 substantially recites storing data pertaining to categories comprising (i) whether a component is described in an illustrated parts catalog, (ii) a reorder lead time for the component, (iii) a component class to which the component belongs, wherein the component class pertains to how difficult the component is to repair, (iv) a price of the component, and (v) whether repairing or replacing the component requires taking an aircraft out of service, (vi) predetermined relationships between potential results and numerical values, receiving a request to search the self-referential table, the request identifying the component for analysis; updating the data stored as the self-referential table; determining (i) whether the component is described in the illustrated parts catalog, (ii) the reorder lead time for the component, (iii) the component class to which the component belongs, (iv) the price of the component or that the price is unavailable, and (v) whether repairing or replacing the component requires taking an aircraft out of service; based on results of the determining and predefined relationships between potential results of the determining and numerical values, assigning numerical ratings respectively pertaining to (i) whether the component is described in the illustrated parts catalog, (ii) the reorder lead time for the component, (iii) the component class to which the component belongs, (iv) the price of the component, and (v) whether repairing or replacing the component requires taking an aircraft out of service; storing each numerical rating of the numerical ratings in a cell of the self- referential table, the cell being located in a first row of the self-referential table that is associated with the component and located in a column that is defined by information stored in a second row of the self-referential table; calculating a sum of the assigned ratings; and based on determining that the sum is less than a threshold value, initiating a process to cease retrieving or curating instances of the component.
The claims as a whole recite a method of organizing human activity.  The limitations of independent claims 1 and 18 of storing data pertaining to categories comprising (i) whether a component is described in an illustrated parts catalog, (ii) a reorder lead time for the component, (iii) a component class to which the component belongs, wherein the component class pertains to how difficult the component is to repair, (iv) a price of the component, and (v) whether repairing or replacing the component requires taking an aircraft out of service, (vi) receiving a request to search the self-referential table, the request identifying the component for analysis; updating the data stored as the self-referential table; determining (i) whether the component is described in the illustrated parts catalog, (ii) the reorder lead time for the component, (iii) the component class to which the component belongs, (iv) the price of the component or that the price is unavailable, and (v) whether repairing or replacing the component requires taking an aircraft out of service; based on results of the determining and predefined relationships between potential results of the determining and numerical values, assigning numerical ratings respectively pertaining to (i) whether the component is described in the illustrated parts catalog, (ii) the reorder lead time for the component, (iii) the component class to which the component belongs, (iv) the price of the component, and (v) whether repairing or replacing the component requires taking an aircraft out of service; storing each numerical rating of the numerical ratings in a cell of the self- referential table, the cell being located in a first row of the self-referential table that is associated with the component and located in a column that is defined by information stored in a second row of the self-referential table; calculating a sum of the assigned ratings; and based on determining/determining that the sum exceeds/is less than a threshold value, initiating/initiating a process to retrieve or curate one or more instances / cease retrieving or curating of the component, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations by commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, 
Furthermore, the “calculating/calculating a sum of the assigned ratings” limitation of claims 1 and 18 is also “mental processes” as the limitations may be practically performed in the human mind.  The mere recitation of a generic computer (“one or more processors,” “computing system,” “one or more computer readable media,” “a self-referential table,” and “instructions) does not take the claim out of the Mental Process grouping.  For example, but for the “one or more processors” language, “calculating/calculating” in the context of the claims encompasses the user adding a sum of ratings.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
 	
Step 2A Prong 2
The judicial exception is not integrated into a practical application.  In particular, claims 1 and 18 recite the additional elements, “a computing system,” “one or more processors,” “one or more computer readable media, ” “self-referential table,” and “instructions”  to perform the storing, receiving, updating, determining, assigning, calculating, and initiating steps.  
 	The claimed computer components are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea (i.e. as a generic processor performing a generic computer function of the storing, receiving, updating, determining, assigning, calculating, and initiating) such that it amounts to no more than mere instructions to apply the a computing system,” “one or more processors,” “one or more computer readable media,” “self-referential table,” and “instructions”).  The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component.  Simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.  The claims are directed to an abstract idea.    
 	Further, in regards to “receiving a request to search the self-referential table…”, the receiving step is recited at a high level of generality (i.e., as a general means of gathering information used in identifying the component for analysis), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The one or more processors in claims 1 and 19 that performs the storing, receiving, updating, determining, assigning, calculating, and initiating  step is also recited at a high level of generality, and merely automates the storing, receiving, updating, determining, assigning, calculating, and initiating steps. Each of the additional limitations is no more than mere instructions to apply the exception using the generic computer components (the one or more processors, self-referential table, instructions). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (the processor, self-referential table).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea. 
  	
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.   As discussed above with respect to integration storing, receiving, updating, determining, assigning, calculating, and initiating steps amounts to no more than mere instructions to “apply” the exception using a generic computer component.  For these reasons, there is no inventive concept. The claims are not patent eligible.
As per dependent claim 2, the recitations “selecting the component from a set of components…” is further directed to a mental process as described in claim 20.  For the reasons described above with respect to claim 20, this judicial exception is not meaningfully integrated into practical application, or significantly more than the abstract idea.
As per dependent claim 3, the limitation “receiving input representing a selection…” and “identifying the component…” further directed to a method of organizing human activity as described in claim 1. Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea. The recitation of “a user interface” is another computer component recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea.  Similar to claim 1, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea.
As per dependent claims 4 and 19, the limitation merely narrows the previously recited abstract idea limitations.  For the reasons described above with respect to claims 1 and 18, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
As per dependent claims 5 and 20,  the recitations “accessing additional data representing…”; and “assigning the numerical ratings…”  is further directed to a method of organizing human activity as described in claims 1 and 18, respectively.  For the reasons described above with respect to claims 1 and 18, respectively, this judicial exception is not meaningfully integrated into practical application, or significantly more than the abstract idea.
As per dependent claim 6, the recitation of “assigning the numerical rating… “  is further directed to a method of organizing human activity, as described in claim 1.  For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into practical application, or significantly more than the abstract idea.  
As per dependent claim 7, the recitation of “assigning the numerical rating… “  is further directed to a method of organizing human activity, as described in claim 1.  For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into practical application, or significantly more than the abstract idea.  

Prior Art Discussion
Claims 1-7 and 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As per independent Claims 1 and 18, the best prior art,
1)  Brache (US PG Pub. 2011/0276426), discloses methods and systems for facilitating aircraft parts manufacturing by providing a specification for an aircraft part, soliciting at least one quotation from a supplier to supply the aircraft part, and ordering the aircraft part based on the quotation from the supplier;
2)  Hawman et al. (US Patent No. 7,340,319), discloses a method and system for maintaining an aircraft engine where a maintenance facility can perform a variety of maintenance operations on an engine including maintenance, repair and overhaul. The maintenance facility must keep records in order to comply with the requirements of the relevant aviation authorities.  Records include statuses: “Remove from Service" (e.g. to indicate that the maintenance facility will not reuse the part) or "Created" (e.g. to indicate that the maintenance facility may reuse the part, assuming subsequent procedures or testing of the part confirm this decision).
Rosenfeld et al. (US Patent No. 6,901,377), discloses methods and systems for aviation parts, information and services in which a user is permitted to order parts, submit warranty claims, and obtain product and repair information for aircraft engines and aviation parts. 
4)  Ramesh et al. (US PG Pub. 2006/0089920), discloses a method and system for evaluating costs of various design and maintenance approaches for aircrafts and/or aircraft components.
5)  Johnson et al. (US PG Pub. 2015/0066781), discloses a prognostics-based estimator used to determine estimate information related to the at least one potential vehicle fix, wherein the estimate information can include a repair time and/or repair cost, for example.

However, the prior art cited above does not disclose or fairly teach:
based on results of the determining and predefined relationships between potential results of the determining and numerical values, assigning numerical ratings respectively pertaining to (i) whether the component is described in the illustrated parts catalog, (ii) the reorder lead time for the component, (iii) the component class to which the component belongs, (iv) the price of the component, and (v) whether repairing or replacing the component requires taking an aircraft out of service; storing each numerical rating of the numerical ratings in a cell of the self- referential table, the cell being located in a first row of the self-referential table that is associated with the component and located in a column that is defined by information stored in a second row of the self-referential table; 
calculating a sum of the assigned ratings; and 
based on determining that the sum is less than/exceeds a threshold value, initiating a process to cease retrieving or curating instances of the component.

As per independent Claims 1 and 18, the best NPL prior art,

However, “Making the Most of Aircraft Spare Parts Management" does not disclose or fairly teach:
based on results of the determining and predefined relationships between potential results of the determining and numerical values, assigning numerical ratings respectively pertaining to (i) whether the component is described in the illustrated parts catalog, (ii) the reorder lead time for the component, (iii) the component class to which the component belongs, (iv) the price of the component, and (v) whether repairing or replacing the component requires taking an aircraft out of service; storing each numerical rating of the numerical ratings in a cell of the self- referential table, the cell being located in a first row of the self-referential table that is associated with the component and located in a column that is defined by information stored in a second row of the self-referential table; 
calculating a sum of the assigned ratings; and 
based on determining that the sum is less than/exceeds a threshold value, initiating a process to cease retrieving or curating instances of the component.

Additional prior art made of record herein and not relied upon is considered pertinent to
Applicant's disclosure––however, none of the references cited below singularly or in
combination with the previously cited prior art, teach or fairly suggest the invention of claims 1 and 18.
Avery et al. (US PG Pub. 2007/0156496), discloses methods and systems for managing aircraft maintenance and material supply by allowing a business to collect, manage, store and disseminate aircraft maintenance and parts information among internal and separate external entities to facilitate a more accurate and efficient analysis of the costs associated with aircraft maintenance and parts supply and to facilitate management of workload and personnel. 
2)  Nelson (US Patent No. 6,487,478), discloses methods and systems for aviation component repair services by capturing customer required data elements at the visual inspection process level where the data elements include information regarding aircraft component part repair or non-repairable status, type of repair to be performed, primary non-repairable defect, and digital images of the primary non-repairable defect.

Claims 1 and 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
Claims 2-7 and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076.  The examiner can normally be reached on Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314
/F.A.N/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
September 30, 2021